Citation Nr: 1539133	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  15-03 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for right ear hearing loss.

3.  Entitlement to a rating in excess of 10 percent for external hemorrhoids.

4.  Entitlement to a compensable rating for a left varicocele.

5.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for an increased rating for right ear hearing loss is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his tinnitus, and the rating schedule is adequate to evaluate the disability.

2.  For the entire appeal period, the Veteran's external hemorrhoids manifested as small or moderate internal hemorrhoids and subjective complaints of frequent recurrence but were not large, thrombotic, or irreducible with excessive redundant tissue and did not result in persistent bleeding, secondary anemia, or fissures.

3.  For the entire appeal period, the Veteran's left varicocele manifested as asymptomatic visible varicose veins without intermittent edema of an extremity, aching and fatigue in the leg after prolonged standing or walking, with or without symptoms relieved by elevation of extremity or compression hosiery, edema, stasis pigmentation, eczema, ulceration, constant pain at rest, erectile dysfunction attributable to the left varicocele, deformity of the penis or a lost testicle.

4.  In a final decision dated in March 1957, the RO denied the Veteran's claim of entitlement to service connection for left ear trouble.

5.  Evidence added to the record since the last final denial in March 1957 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear trouble.

6.  The Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes, and the collective evidence, to include a medical opinion addressing the etiology of left ear hearing loss, tends to support a finding that bilateral hearing loss was as likely as not incurred during the Veteran's service.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2015).  

2.  The criteria for a compensable rating for external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015). 

3.  The criteria for an initial compensable rating for left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.115b, Diagnostic Code 7120 (2015).
 
4.  The March 1957 rating decision that denied the Veteran's claim of entitlement to service connection for left ear trouble is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

5.   New and material evidence has been received to reopen the claim of entitlement to service connection for left ear trouble.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

6.  The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for left ear trouble and to award service connection for left ear hearing loss are completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

The Board also notes that the Veteran's claim for a higher rating for tinnitus will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

With regard to the claims for an increased rating for external hemorrhoids and a left varicocele, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in July 2009, sent prior to the rating decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service private treatment records, and VA examination reports have been obtained and considered.  In January 2012 letter, the Veteran was informed that Authorization and Consent to Release Information forms he had submitted to VA for records from Dr. C. C. and L . K. were returned as having incorrect addresses.  The Veteran did not respond to this letter.  In addition, he has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in August 2009 and December 2014 to determine the severity of his service connected tinnitus, external hemorrhoids and left varicocele.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected tinnitus, external hemorrhoids and left varicocele as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his tinnitus, external hemorrhoids and left varicocele have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 


B.  Tinnitus

The Veteran generally contends that a rating in excess of 10 percent is warranted for his tinnitus, but has provided no specific argument in support of his claim.

A Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for a rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis, supra. 

C.  External Hemmorhoids

The Veteran contends that a higher rating is warranted for his external hemmorhoids.  In his September 2013 notice of disagreement, the Veteran indicated that there was at least one incident in which his hemorrhoids caused him to lose a large amount of blood during a bowel movement.  He did not indicate when this incident occurred.

The Veteran's external hemorrhoids are rated under the diagnostic code for internal or external hemorrhoids.  A 10 percent rating is warranted when there is evidence of external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there is evidence of external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

An August 2009 VA examination report reflects the Veteran's complaints of diarrhea, pain and swelling.  He also reproted that his external hemorrhoids came out when he had a bowel movement and that his hemorrhoids recurred frequently.  Anal itching, tenesmus, perianal discharge and stool leakage were denied.  He described the hemorrhoids as "bothersome" and reproted that he used Colace daily.  Physical examination revealed the presence of hemorrhoidal skin tags.  Examination was negative for reduction of lumen, loss of sphincter control, loss of rectal tonus, fissure, ulceration, trauma, rectal bleeding, anal infections, protrusions, rectum fistula or the hemorrhoids.  Complete blood count (CBC) test results were noted to be within normal limits.  The examiner noted that the Veteran's rectum condition did not cause significant anemia and that there were no findings of malnutrition.

A February 2010 private urology treatment note indicates that there were no hemorrhoids, fissures or condylomata found on examination.

A December 2014 rectum Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that he was unable to remember when his condition began or whether it had been formally diagnosed.  Physical examination revealed small or moderate external hemorrhoids.  Examination was negative for external hemorrhoids that were large, thrombotic, reducible or irreducible.  In addition, the examination was negative for excessive redundant tissue or anal fissures.  Laboratory testing revealed elevated red cell distribution width (RDW) that may indicate a recent hemorrhage and the examiner noted that the typical presentation was high RDW with normal mean corpuscular volume (MCV), due to bleeding hemorrhoids. 

A December 2014 genintourinary DBQ report indicates that physical examination found external hemorrhoids at 12:00.

In light of this evidence, the Board finds that the Veteran's service-connected external hemorrhoids do not warrant a compensable rating for any period during the course of the appeal.  Objective examination repeatedly found internal hemorrhoids that were not large or thrombotic, or irreducible with excessive redundant tissue.  While the Veteran has reported one incident in which he bled during a bowel movement, he did not report when this incident occurred.  Moreover, he has not been diagnosed with anemia and such bleeding has not been reported or characterized as persistent.  Therefore, the Board finds that the Veteran's hemorrhoids, which result in no more than mild or moderate symptomatology, do not more nearly approximate the level of severity contemplated by the 10 or 20 percent rating under Diagnostic Code 7336.

The Board also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's hemorrhoids but finds that no higher rating is assignable any other diagnostic code.  Indeed, there have been no objective findings of any rectum prolapse, stricture or loss of sphincter control to warrant evaluation under other diagnostic codes.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7333, and 7334.  As such, no other diagnostic code is more applicable in this case

D.  Left Varicocele

The Veteran generally contends that a higher rating is warranted for his service-connected left varicocele.

The Veteran's left varicocele is rated under the diagnostic code for varicose veins. Varicose veins, with intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, warrants a 10 percent rating is warranted.  A 20 percent rating is warranted with persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating is warranted with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations.  A 60 percent rating is warranted with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted with findings of massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, 7120. 

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided. 

An August 2009 VA examination reflects the Veteran's reports of urinating 15 times per day at intervals of one to two hours, and that he urinated three times per night at intervals of every three hours.  He also reported that his urine flow was weak, hesitant and with decreased force and that he suffered from erectile dysfunction.  Physical examination revealed normal findings of the penis and that his left testicle revealed a varicocele.  The examiner found that the Veteran's erectile dysfunction was a residual sequelae from this prostate problem.

A December 2014 VA genitourinary DBQ report reflects that the Veteran was not taking continuous medication to treat his condition.  A history of an orchiectomy, voiding dysfunction, urinary tract/kidney infection, erectile dysfunction, retrograde ejaculation, chronic epididymitis, epididymo-orchitis or prostatitis were denied.  Physical examination found the penis, testes, epididymis and prostate to be normal.  The varicocele was found to be absent and there was tenderness in the right testicle.

A December 2014 VA veins DBQ report noted that the Veteran had asymptomatic visible varicose veins in the bilateral extremities.  Physical examination revealed peripheral vascular disease with claudication on walking less than 25 yards on a level grade at two miles per hour and diminished peripheral pulses, bilaterally.  Examination was negative for aching and fatigue in the leg after prolonged walking or standing, symptoms that were relieved by elevation of extremity, symptoms relieved by compression hosiery, incipient stasis pigmentation or eczema, persistent stasis pigmentation or eczema, intermittent ulceration, intermittent edema of the extremity, persistent edema that was incompletely relieved by elevation of the extremity, persistent edema, persistent subcutaneous induration, massive board-like edema and constant pain at rest.  Examination was also negative for an aortic aneurysm, an aneurysm of the small artery, Raynaud's syndrome, or an amputation of an extremity due to a vascular condition.

In light of this evidence, the Board finds that the Veteran's service-connected left varicocele does not warrant a compensable rating.  In this regard, for the entire appeal period, the Veteran's left varicocele manifested as asymptomatic visible varicose veins.  Objective examination was negative for, and the Veteran has not reported, edema of the extremity, aching or fatigue in the leg after prolonged standing or walking, symptoms that either were or were not relieved by elevation of the extremity or the use of compression hosiery, persistent edema, stasis pigmentation, eczema, ulcerations, induration or constant pain at rest.  Therefore, the Veteran's symptomatology associated with his left varicocele does not more nearly approximate a compensable rating under Diagnostic Code 7120. 

The Board has also considered any other potentially applicable Diagnostic Codes; however, Diagnostic Codes 7523 and 7524 do not apply in this case because the Veteran has not lost a testis nor does the evidence of record demonstrate atrophy of the testis.  The Board has also considered whether the Veteran qualifies for special monthly compensation under the provisions of 38 U.S.C.A. § 1114(k) providing for loss of use of a creative organ.  The Board has determined that the Veteran is not entitled to special monthly compensation on this basis as his erectile dysfunction was attributed to his nonservice-connected prostate condition by the August 2009 VA examiner.  Further, the Veteran denied erectile dysfunction in the December 2014 VA examination.  Thus, the Board finds that the Veteran does not qualify for special monthly compensation under 38 U.S.C.A. § 1114(k). 

E.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected tinnitus, external hemorrhoids and left varicocele; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus, external hemorrhoids and left varicocele with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to ear ringing, the presence of hemorrhoids and itching-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his tinnitus, external hemorrhoids and/or left varicocele.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary. 

For the foregoing reasons, the Board finds that no higher or separate ratings are warranted for the claims of entitlement to an increased rating for tinnitus, external hemorrhoids and left varicocele.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III. Petition to Reopen and Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R.   § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id. 

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.   38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously claimed entitlement to service connection for left ear trouble in January 1957.  In a decision decided in March 1957, the RO considered the Veteran's service treatment records.  The RO noted that the Veteran's service records disclosed no treatment for left ear trouble and that examination of the ears at time of discharge was negative.  The RO then found that the Veteran's left ear trouble not shown by the evidence of record.

In March 1957,  the Veteran was advised of the decision and his appellate rights.
However, no further communication regarding his claim of entitlement to left ear trouble was received until July 2009, when VA received his application to reopen such claim.  The March 1957 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for left ear trouble was received prior to the expiration of the appeal period stemming from the March 1957 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Evidence received since the March 1957 rating decision consists of various private treatment records and the August 2009 VA examination report.  Moreover, the Veteran described his symptoms through the present time in several statements. The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the August 2009 VA examination report, the Board finds that the evidence received since the March 1957 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for left ear trouble was previously denied as left ear trouble not shown by the evidence of record.  The August 2009 VA examination report shows a diagnosis of bilateral hearing loss and a "dead" left ear.  The Veteran also provided statements regarding his in-service acoustic trauma and the circumstances surrounding his left ear condition.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for left ear trouble is reopened.

Turning to the merits of the Veteran's service connection claim, the Board finds, first, that the Veteran has a current disability of left ear hearing loss for VA purposes.  To have a ratable hearing loss disability for VA compensation purposes, the Veteran must have had since the filing of his claim sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3385.  According to this regulation, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, the audiograms of record, to include the August 2009 VA audiogram, reflect that the Veteran has left ear hearing loss to an extent recognized as a disability for VA purposes.  Therefore, a current disability has been established.

The Veteran's Form DD-214 indicates that he was assigned to the U.S.S. Chilton and that his rating was ordinary seaman.  The Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure. See Grottveit v. Brown, 5 Vet. App. 91 (1991).  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to noise in service. Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154. 

The remaining question is whether the Veteran's current left ear hearing loss is related to his in-service noise exposure.  An August 2009 VA examiner opined that the inception of the Veteran's hearing loss was at least as likely as not related to his service work on the five inch gun turret.  The examiner further noted that the current total loss of hearing in the left ear was due to the surgical removal of an acoustic neuroma.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  A December 2014 VA audiology examiner was unable to provide an etiology opinion without an audiology examination; there is otherwise no contrary opinion of record.

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  While the August 2009 VA examiner noted that the Veteran's current total loss of left ear hearing was attributable to a nonservice-connected acoustic neuroma, the distinction between the level of hearing loss attributable to service and to the nonservice-connected disability is only relevant for rating-rather than service connection-purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection left ear hearing loss are met.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 10 percent for external hemorrhoids is denied.

A compensable rating for a left varicocele is denied.

New and material evidence having been received, the claim of entitlement to service connection for left ear trouble is reopened.

Service connection for left ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher initial rating for right ear hearing loss on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that the Veteran's claim for an initial compensable rating for right ear hearing loss is inextricably intertwined with the claim for service connection for left ear hearing loss granted herein, and that adjudication for a rating decision, bilaterally, should be conducted by the AOJ in the first instance. 

Appellate adjudication on the merits for the claim for a higher rating for right ear hearing loss is now inappropriate in light of the grant of service connection for left ear hearing loss, decided herein, as it requires the application of a wholly separate rating table.  See 38 C.F.R. § 4.85.  Such evaluation is dependent on the initial rating of the left ear, which has not been determined, in the first instance, by the AOJ.  38 C.F.R. § 4.85(h), Table VII.  Therefore, the Board finds that a rating decision of, now, service-connected bilateral hearing loss, in the first instance, is required by the AOJ, prior to any appellate review and adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should adjudicate and assign a rating for the Veteran's now service-connected bilateral hearing loss, based on the competent evidence of record.  The Veteran and his representative should be afforded an opportunity to present additional evidence for such rating decision, and provided proper notice for any action conducted by the RO. 

2.  If the determination of the disability rating for the Veteran's bilateral hearing loss remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


